Citation Nr: 0530999	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964.  He also had inactive duty training with the 
Montana Air National Guard in May 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2001 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for residuals of a myocardial infarction.  

In November 2003, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2005.  


FINDINGS OF FACT

The evidence does not demonstrate that the veteran suffered a 
myocardial infarction during a period of inactive duty for 
training.  


CONCLUSION OF LAW

A myocardial infarction was not incurred during a period of 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in August 2004.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The service medical records from the veteran's period of  
active duty do not contain any complaints, findings or  
diagnosis of coronary artery disease or any related  
cardiovascular symptomatology.  His discharge examination 
dated in October 1964 revealed that his chest X-ray and blood 
pressure readings were within normal limits.  

The evidentiary record reflects that the veteran was 
scheduled for a period of inactive duty training from May 11, 
1991 through May 12, 1991.  A Line of Duty Determination 
report, dated in July 1991 indicates that on May 11, 1991, 
the veteran was participating in annual fitness testing when 
he reported chest pain.  Following evaluation, he was advised 
to seek further diagnostic evaluation.  On May 31, 1991, he 
was given a treadmill stress test at a VA facility.  During 
the test, he suffered a myocardial infarction and in June 
1991 underwent coronary artery bypass graft.  A VA hospital 
discharge summary, dated in June 1991, indicated that the 
veteran was admitted for evaluation of coronary artery 
disease.  It was noted that the veteran was in his usual 
state of health until 5 weeks ago, when routine physical 
examination required walking around a track, and he developed 
chest pain, which lasted through the night.  It was noted 
that he subsequently had a treadmill test on May 30, 1991 
associated with chest pain and ST depression, followed by an 
episode of ventricular tachycardia requiring CPR, but no 
cardioversion.  He was ruled out for myocardial infarction at 
that time, and he was transferred for cardiac 
catheterization.  He underwent a coronary artery bypass 
grafting of 3 vessels.  The discharge diagnosis was status 
post CABG grafting.  An electrocardiogram performed in 
January 1992 was within normal limits.  

The veteran was afforded a VA examination in April 1995, for 
evaluation of cardiovascular disease.  At that time, the 
veteran complained of shortness of breath and tiredness that 
required sitting down after 40 minutes of work.  The chest 
was symmetrical and moved well with respiration with an 
expansion of at least one inch.  Auscultation and percussion 
and frenitus were preserved and clear.  The heart was regular 
and there was no evidence of enlargement by palpation and or 
percussion.  The auscultation of the heart was normal and 
there were no murmurs and/or gallops noted in any position.  
There was no edema and or cyanosis, and/or abnormal vascular 
pulsations and/or pulse deficits present at this time.  The 
pertinent diagnoses were disease of the heart, 
arteriosclerotic heart disease, coronary insufficiency, 
status coronary artery bypass graft, abnormal EKG and 
echocardiogram and Thallium uptake.  An EKG showed no 
evidence of myocardial infarction.  

VA progress notes, dated from July 1998 through October 2001, 
show that the veteran continued to receive clinical 
evaluation and treatment for several disabilities, including 
symptoms of coronary artery disease, including complaints of 
chronic chest pain, shortness of breath, and fatigue.  During 
clinical visits in November 1999, October 2000, April 2001, 
and October 2001, evaluation of the cardiovascular system 
revealed regular rhythm, and the chest was clear.  The 
assessment was usually reported as status-post coronary 
artery bypass grafting, and coronary artery disease.  

Following a review of the veteran's claims folder in August 
2004, a VA examiner noted that the veteran developed chest 
pain while performing a fitness test; this proved to be 
indicative of coronary artery disease.  The examiner reported 
that electrocardiogram obtained on May 11, 1991 was normal, 
on May 12, 1991 was not significantly changed.  The examiner 
observed that the electrocardiogram, performed on May 12, 
1991, did show a slight T-wave flattening in lead V2, which 
was a nonspecific abnormality and not diagnostic myocardial 
infarction.  The examiner further noted that cardiac 
catheterization showed normal wall motion and normal ejection 
fraction, suggesting no significant previous myocardial 
infarction.  The examiner stated it appeared that the veteran 
suffered an episode of angina pectoris on May 11, 1991, which 
was chest pain caused by myocardial ischemia; however, 
myocardial infarction, which is actual death of heart muscle, 
does not appear to have occurred at this time.  

Received in January 2005 were VA progress notes, dated from 
June 2004 to December 2004, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including complaints of shortness of 
breath.  During a clinical visit in June 2004, it was noted 
that the veteran complained of worsening dyspnea, but the 
etiology would seem to be more related to deconditioning, 
rather than to worsening cardiac disease.  When seen in 
December 2004, the veteran indicated that he was still having 
difficulty with his exertional level, but stated that this 
was not dramatically changed.  The assessment was history of 
coronary artery disease; at the moment, this problem appears 
to be stable.  

III.  Legal Analysis.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The term "service-connected" means that a disability was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty; and (3) any period of inactive duty training during 
which the claimant was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Active duty for training 
includes full-time duty performed by members of the Reserves.  
38 C.F.R. § 3.6(c).  Inactive duty training includes duty 
(other than full-time duty) performed by a member of the 
Reserves.  38 C.F.R. § 3.6(d).  

An individual on inactive duty training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a).  In Brooks, the United States Court of 
Appeals for Veterans Claims upheld a precedent opinion of 
VA's Office of General Counsel (VAOPGCPREC 86- 90), which 
held that a myocardial infarction was not an injury for 
purposes of service connection based on inactive duty for 
training service.  

During the pendency of this appeal, the Veterans Benefits and 
Health Improvement Act of 2000, Pub. L. 106-419, § 301, 114 
Stat. 1822 (2000), was signed into law. This law redefined 
the term "active military, naval or air service", 38 U.S.C.A. 
§ 101(24), to include: (C) any period of inactive duty 
training during which the individual concerned was disabled 
or died- (i) from an injury incurred or aggravated in line of 
duty; or (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  Veterans Benefits and Health Improvement Act of 
2000, Pub. L. No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) 
(codified as amended at 38 U.S.C. § 101(24)).  38 C.F.R. 
§ 3.6 was subsequently amended to reflect this change.  66 
Fed. Reg. 48558-48561 (September 21, 2001).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2005); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that "when 
the positive and negative evidence relating to a claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

The Board finds that the preponderance of the evidence is 
against a grant of service connection for residuals of a 
myocardial infarction.  In his substantive appeal, received 
in September 2002, the veteran asserted that he suffered a 
myocardial infarction while on inactive duty training on May 
11, 1991.  However, the service medical records do not 
indicate that the veteran suffered a myocardial infarction; 
rather, the diagnoses included coronary artery disease, 
angina, and arteriosclerotic heart disease.  

In support of his assertion that he suffered a myocardial 
infarction, the veteran referred to a Line of Duty 
Determination report, dated in July 1991, which indicates 
that on May 11, 1991, the veteran was participating in annual 
fitness testing when he reported chest pain.  Following 
evaluation, he was advised to seek further diagnostic 
evaluation.  On May 31, 1991, he was given a treadmill stress 
test at a VA facility.  During the test, he suffered a 
myocardial infarction.  However, a VA discharge summary, 
dated in June 1991, indicates that he had a treadmill test on 
May 30 1991, and myocardial infarction was ruled out.  

Evidence against the veteran's assertion that he suffered a 
myocardial infarction in May 1991, includes the August 2004 
VA examination report, wherein the examiner noted that the 
fact that the veteran developed chest pain while performing a 
fitness test proved to be indicative of coronary artery 
disease; however, she noted that the electrocardiogram 
obtained on May 11, 1991 was normal.  The examiner also noted 
that while the May 12, 1991 electrocardiogram did show a 
slight T-wave flattening in lead V2, which was a nonspecific 
abnormality, it was not diagnostic myocardial infarction.  
The examiner observed that it appeared that the veteran 
suffered an episode of angina pectoris on May 11, 1991, which 
was chest pain caused by myocardial ischemia; she concluded, 
however, that a myocardial infarction, which is actual death 
of heart muscle, did not appear to have occurred at that 
time.  

Finally, the assertions of the veteran that he suffered a 
myocardial infarction are of little probative value, as he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether 
he suffered a myocardial infarction is a matter of medical 
etiology.  The Court has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffered a myocardial infarction during his period of 
inactive duty training in May 1991, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for residuals of a 
myocardial infarction is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


